                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

UNITED STATES OF AMERICA                             )      CR. NO. 0:08-401-CMC
                                                     )
v.                                                   )
                                                     )
ZHIVAGO ANWAH ROBINSON                               )

                            MOTION FOR EXTENSION OF TIME

       The Government, by and through its undersigned attorney, respectfully moves the Court

for an extension of time to respond to the Defendant’s motion seeking relief pursuant to 28 U.S.C.

§ 2255. Defendant filed his motion on November 1, 2019, and, the same day, the Court ordered

the Government to respond to the motion within twenty-one days. Given the lead Government

attorney’s impending departure from the United States Attorney’s Office, the case has been

reassigned to the undersigned. Due to the transition and the upcoming holidays, the Government

respectfully requests an extension of time of thirty days to review the claims of the Defendant and

prepare a response to Defendant’s motion.

       For the reasons stated above, the Government respectfully requests that the Court grant the

Government a thirty-day extension of time to respond to Defendant’s § 2255 motion.



                                             Respectfully submitted,

                                             SHERRI A. LYDON
                                             UNITED STATES ATTORNEY
                           By:   s/Benjamin N. Garner
                                 Benjamin N. Garner (Fed. ID # 11477)
                                 Assistant United States Attorney
                                 1441 Main Street, Suite 500
                                 Columbia, SC 29201
                                 (803) 929-3063



Columbia, South Carolina
November 21, 2019
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

UNITED STATES OF AMERICA                             )       CR. NO. 0:08-401-CMC
                                                     )
v.                                                   )
                                                     )
ZHIVAGO ANWAH ROBINSON                               )       CERTIFICATE OF SERVICE


       The undersigned Assistant United States Attorney hereby certifies that he has caused

service of the Government’s Motion For Extension of Time to Respond to Defendant’s motion

seeking relief pursuant to 28 U.S.C. § 2255, and by a legal assistant employed in the Office of the

United States Attorney for the District of South Carolina and is a person of such age and discretion

as to be competent to serve papers.

       That on November 21, 2019, my legal assistant served copies of the foregoing documents

via the court’s e-noticing system or, if that means failed, by placing said copies in a postpaid

envelope addressed to the person(s) hereinafter named, and by depositing said envelope(s) and

contents in the United States Mail at United States Attorney’s Office, Columbia.



Zhivago Anwah Robinson
16517-171
Big Sandy USP
1197 Airport Road
Inez, KY 41224
PRO SE


                                               /S/Benjamin N. Garner
                                               BENJAMIN N. GARNER (#11477)
                                               ASSISTANT UNITED STATES ATTORNEY
